Citation Nr: 1547069	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss prior to November 21, 2010.

2.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss from November 21, 2010.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.
 
The Veteran testified at a September 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.

During the September 2015 hearing, the Veteran also alleged he experienced tinnitus and vertigo.  He is currently service connected for tinnitus at 10 percent, and has not raised a claim of entitlement to an increased rating for tinnitus.  Entitlement to service connection for vertigo was specifically denied in a June 2013 rating decision.  The Veteran submitted a timely notice of disagreement, and, on October 2, 2015, VA issued a statement of the case.  While the Veteran has sixty days within which to perfect an appeal, since that date he has not done so.  As such, the Board cannot exercise jurisdiction over the claim of entitlement to service connection for vertigo.  

The issues of entitlement to a rating in excess of 10 percent for bilateral hearing loss from November 21, 2010, and entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Prior to November 21, 2010, the Veteran demonstrated at worst Level II hearing acuity in the right ear and Level XI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist him in obtaining relevant evidence to substantiate his claim and by providing a VA examination in November 2010.

During the Veteran's September 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claims.  Because of this, the Veteran and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  There is no evidence that the Board failed to comply with 38 C.F.R. § 3.103(c) (2), committed prejudicial error, or otherwise denied the Veteran due process during his Board hearing.
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication as to entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to November 21, 2010, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Rating Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85.

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Analysis

The Veteran has been awarded service-connection for a bilateral hearing loss disability currently evaluated at 10 percent.  He contends that his disability has worsened, and is entitled to an increased rating.

At the November 2010 VA audiological examination, puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
35
55
75
80
61.25
LEFT
90
+105
+105
+105
101.25

The puretone threshold average was 61.25 decibels in the right ear and 101.25 in the left ear.  The Maryland CNC controlled speech discrimination test scores were 96 percent in the right ear and 0 percent in the left ear.  According to Table VI, the right ear is rated at level II and the left ear at level XI.  Applying these results to Table VII, the Veteran's disability is rated as 10 percent disabling.  

These test results do show that the Veteran had an exceptional pattern of hearing impairment in the left ear under 38 C.F.R. § 4.86(a).  Under Table VIA, the left ear is rated at level X.  Because this rating is lower than the rating from Table VI, the Board must use the rating under Table VI.  See 38 C.F.R. § 4.86(a).

The Veteran has submitted written statements and provided hearing testimony that describes the effects of his hearing loss, including statements that he has a complete hearing loss in his left ear.  See, e.g., November 2010 Veteran Statement.  The record also contains third-party statements from his spouse and friends, describing the difficulty he has hearing both at work and at home, and the decline of his hearing over the past few years.  See, e.g., November 2010 Lay Statements.  Despite these statements, the Board notes that the Veteran has not raised a challenge as to the examiner's competency.  The Board is entitled to assume the competence of a VA examiner unless that competence is challenged.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The Board holds that the objective findings of a medical professional are of greater probative value than the lay statements reflected in the record.

After reviewing the evidence in the record, the Board finds that the criteria for a compensable rating in excess of 10 percent have not been met prior to November 21, 2010.  The evidence from the November 2010 VA audiological examination shows that the Veteran is not entitled to a compensable rating in excess of 10 percent.  As noted above disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  Lendenmann.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.

Extraschedular Consideration

Since the rating criteria for bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology, his disability picture prior to November 21, 2010, is contemplated by the Rating Schedule.  The assigned scheduler evaluation is adequate and referral for extrascheduler consideration is not in order.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss prior to November 21, 2010, that would render the schedular criteria inadequate.  There are no additional symptoms that are not addressed by the Rating Schedule.  To the extent that the bilateral hearing loss interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to November 21, 2010, is denied.


REMAND

The Veteran is service connected for a bilateral hearing loss evaluated at 10 percent compensable.  He had a VA audiological examination in November 2010.  Since that time, he has testified that his condition has changed for the worse, including complete loss of hearing in the left ear.  See September 2015 Hearing Transcript.  The record reflects that he had a hearing evaluation in October 2011.  Although the examiner noted that there had not been any significant changes since the November 2010 VA audiological examination, a controlled speech discrimination test was not preformed, so the October 2011 hearing evaluation cannot be used for rating purposes.  See 38 C.F.R. § 4.85.  Under these circumstances, another VA examination is necessary to determine the severity of his bilateral hearing loss since November 21, 2010.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Given the November 2010 statement by the Veteran that his livelihood was being threatened because of his hearing disability, and his September 2015 testimony that he is no longer employed, the Board finds that the claim for a total disability evaluation based on individual unemployability is before VA.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO has not considered whether the Veteran is entitled to total disability evaluation based on individual unemployability due to his service-connected disabilities.  The Board finds that RO should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, any additional private treatment records or outstanding, relevant VA treatment records should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice which complies with the Veterans Claims Assistance Act of 2000 and informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

2.  Contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence relevant to the claim on appeal.  After securing such information and authorization, VA should seek to obtain copies of all evidence referred to by the Veteran that is not already part of the record, as well as any VA treatment records.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

3.  After receipt of any outstanding evidence, schedule the Veteran for a VA audiology examination to assess the current severity of his bilateral hearing loss.  The examiner must be provided access to the Veteran's claims file, including the electronic Virtual VA and VBMS files, and a copy of this Remand.  The examiner must specify in the examination report that the claims file, including the electronic Virtual VA and VBMS files, and a copy of this Remand have been reviewed.  The examiner must specifically address the effect of the Veteran's hearing disability on his occupational functioning and daily activities, as well as the objective audiometric testing results, including the measured puretone threshold values and the Maryland CNC controlled speech discrimination test.

4.  The RO should then review the examination report to ensure that it is in compliance with the directives of the REMAND.  If the report is deficient in any manner, then the RO must implement corrective procedures at once.  

5.  After completing the actions detailed above, readjudicate the claims for entitlement to a rating in excess of 10 percent for bilateral hearing loss from November 21, 2010, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


